Rao, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into by and between the respective parties hereto:
IT IS STIPULATED AND AGREED by the undersigned, subject to the approval of the Court, that at the time of the exportation of the wheat bran involved herein such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the *482usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at Argentine Pesos 166 per M. Kgs., net weight, net packed, (Pesos advisory at “Basic” rate), in reappraisement No. 242327-A, and at Argentine Pesos 182 per M. Kgs., net weight, net packed, (Pesos advisory at “Basic” rate), in reappraisement No. 242330-A.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value as defined in section 402 (c) of the Tariff Act of 1930, as amended, for the merchandise involved herein at the times of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
Argentine pesos per Reappraisement No. M. kgs. net weight
242327-A 166
242330-A 182
net, packed (Pesos advisory at “basic” rate)
Judgment will be entered accordingly.